Name: Commission Regulation (EEC) No 1931/82 of 16 July 1982 amending Regulation (EEC) No 1235/82 with regard to certain coefficients to be applied for milk products incorporated in compoind feeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 82 Official Journal of the European Communities No L 209/43 COMMISSION REGULATION (EEC) No 1931/82 of 16 July 1982 amending Regulation (EEC) No 1235/82 with regard to certain coefficients to be applied for milk products incorporated in compound feeds (b) In intra-Community trade and in trade with third countries, where these products contain skimmed-milk powder and fishmeal and/or fish oil and/or fish liver oil and/or more than 6 g of iron (as ferrous sulphate) and/or more than 1-2 g of copper (as copper sulphate) in 100 kg of product, the supplementary amounts indicated above shall be multiplied by the coefficient 0-53 . (c) When completing customs formalities the party concerned shall state in the declaration provided for this purpose the content, expressed in actual weight per tonne of finished product, of :  powdered or granulated milk (excluding whey), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Council Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1235/82 (3), as last amended by Regulation (EEC) No 1739/82 (4) ; Whereas by Regulation (EEC) No 1753/82 the Commission brought back into application Regulation (EEC) No 368/77 and (EEC) No 443/77 dealing with the sale of skimmed-milk powder for use in feed for pigs and poultry ; whereas it is consequently necessary to set a coefficient for skimmed-milk powder and for animal feeds containing skimmed-milk powder that has been sold under the special terms set out in these two Regulations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees for Cereals and for Milk and Milk Products,  powdered or granulated whey,  added casein or caseinate . 2. The following paragraph is added to note ( 1 ) to Part 5 of Annex I to Regulation (EEC) No 1235/82 : ' In intra-Community trade with skimmed-milk powder in unaltered state, sold under Regulation (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977) or Regulation (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977), the amount indicated shall be multiplied by the coefficient 0-30 .' 3 . The following paragraph is added before the last paragraph of note (6) to Part 5 of Annex I to Regula ­ tion (EEC) No 1235/82 : ' In intra-Community trade and in trade with third countries, where these products contain skimmed ­ milk powder and fishmeal and/or fish oil and/or fish liver oil and/or more than 6 g of iron (as ferrous sulphate) and/or more than 1-2 g of copper (as copper sulphate), per 100 kg of product, the supplementary amounts indicated above shall be multiplied by the coefficient 0-53 .' HAS ADOPTED THIS REGULATION : Article 1 1 . In note (8) to Part 1 of Annex I to Regulation (EEC) No 1235/82, section (b) is replaced by the following : Article 2 (') OJ No L 106, 12. 5 . 1971 , p . 1 . (2) OJ No L 362, 17 . 12 . 1981 , p . 2. 3) OJ No L 142, 20 . 5 . 1982, p . 1 . This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. {*) OJ No L 194, 3 . 7 . 1982, p . 1 . (*) OJ No L 193, 3 . 7 . 1982, p . 6 . No L 209/44 Official Journal of the European Communities 17. 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1982. For the Commission Poul DALSAGER Member of the Commission